Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 14-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10, 13, 17 of copending Application No. 16856924 (reference application, ‘924 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘924 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual, the claims of the ‘924 application also refer to first and second individual.  However, some of the features of copending claim 1 are present in claim 13 of ‘924, where the feature of high throughput sequencing is recited.  Further, much of the claimed subject matter overlaps, including with the number of target loci amplified.  Instant claim 1 covers 100-20,000 target loci, while that number of loci is not entirely encompassed by the claims of the ‘924 application. Features such as the biological sample source from blood, plasma or serum (claim 2 of the instant claims compared to claim 17 of the ‘924 application).  Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 15 of copending Application No. 17505588 (reference application, ‘588 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘588 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual, the claims of the ‘588 application also refer to first and second individual.  However, some of the features of copending claim 1 are present in claim 2 of ‘588, where the feature of SNP loci is recited.  Instant claim 1 covers 100-20,000 target loci, while that number of loci is not entirely encompassed by the claims of the ‘588 application. Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 14-17 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, 9, 16-17, 19, 20 of copending Application No. 17842118 (reference application, ‘118 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘118 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual and the claims of the ‘118 application also refer to first and second individual.  However, some of the features of copending claim 1 are present in claim 16 of ‘118, where the feature of high throughput sequencing is recited.  Further, much of the claimed subject matter overlaps, including with the number of target loci amplified.  Instant claim 1 covers 100-20,000 target loci, while that number of loci is not entirely encompassed by the claims of the ‘118 application. Features such as the biological sample source from transplant (claim 3 of the instant claims compared to claim 9 and 19 of the ‘118 application).  Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 15-17, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 12-14, 17-18, 20 and 30 of copending Application No. 17868238 (reference application, ‘238 application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims are not identical, they are not patentably distinct.  There are some differences between the instant claims and the claims of the ‘238 application but the similarity is sufficient to render the claims not patent eligible.
For example, claim 1 of the instant claims refer to a first and second individual and the claims of the ‘238 application also refer to first and second individual.  However, some of the features of copending claim 1 are present in dependent claims.  Further, much of the claimed subject matter overlaps, including with the number of target loci amplified.  Instant claim 1 covers 100-20,000 target loci, which is the same number of loci in the ‘238 application. Features such as the biological sample source from transplant (claim 3 of the instant claims compared to claims 4 and 20 of the ‘238 application) or the specific chromosomes analyzed (claim 1-3 within instant claims 15-17 as compared to claims 12-14 of ‘238) are also shared.  Therefore, the claims are not patent eligible because the claims are so similar.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 14, 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being amplified by May et al. (US PgPub 20140227691; August 2014, an IDS reference).
With regard to claim 1, May teaches a method for preparing a biological sample useful for measurement of an amount of DNA from a first individual in the biological sample having DNA from a first individual and a second individual: 
(a) extracting cell-free DNA from the biological sample, which comprises DNA from the first individual and DNA from the second individual (paragraph 106 and 136, where the sample is cell free nucleic acid; see also Example 1); 
(b) performing targeted PCR amplification of the cell-free DNA at 100 to 20,000 target loci on one or more chromosomes expected to be disomic in a single reaction volume using 100 to 20,000 PCR primer pairs (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed); 
(c) measuring an amount of one or more alleles at the target loci by high-throughput sequencing (p 15, under “DNA sequencing” heading, beginning at paragraph 174).  
With regard to claim 2, May teaches a method of claim 1, wherein the biological sample is a blood, serum, plasma, or urine sample (paragraph 106 and 136, where the sample is cell free nucleic acid; see also Example 1).  
With regard to claim 8, May teaches a method of claim 1, wherein more than 200 target loci are amplified in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers).  
With regard to claim 14, May teaches a method of claim 1, wherein the amplified target loci comprise SNP loci (paragraph 65, where the targets are SNPs).  
With regard to claim 18, May teaches a method of claim 1, wherein step (c) comprises performing a barcoding PCR to add a sequencing tag and a sample-specific barcode to obtain a barcoded sequencing library, pooling a plurality of barcoded sequencing libraries and sequencing the pool of barcoded sequencing libraries together in one sequencing lane, and for each library measuring an amount of each allele at the target loci (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 19, May teaches a method of claim 1, wherein the high-throughput sequencing is sequencing-by- synthesis (p 15, under “DNA sequencing” heading, beginning at paragraph 174).  
With regard to claim 20, May teaches a method for preparing a biological sample useful for measurement of an amount of DNA from a first individual in the biological sample having DNA from a first individual and a second individual, the method comprising: 
(a) performing a targeted PCR amplification at 100 to 10,000 target loci on one or more chromosomes expected to be disomic in a single reaction mixture using 100 to 20,000 PCR primer pairs, wherein the reaction mixture comprises cell-free DNA extracted from the biological sample, which comprises DNA from the first individual and DNA from the second individual (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed; paragraph 106 and 136, where the sample is cell free nucleic acid; see also Example 1); 
(b) measuring a quantity of each allele at a plurality of amplified target loci that comprise an allele present in the first individual but not the second individual, wherein the quantity of each allele at a plurality of amplified target loci are measured by high-throughput sequencing (p 15, under “DNA sequencing” heading, beginning at paragraph 174).  
With regard to claim 21, May teaches a method of claim 20, further comprising determining a bias of the PCR, and using the bias to statistically correct the determined quantity of each allele at the plurality of target loci on the one or more chromosomes expected to be disomic (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 22, May teaches a method of claim 20, wherein the biological sample is a blood, serum, plasma, or urine sample, wherein the cell-free DNA comprises DNA from a transplant, wherein more than 500 target loci are amplified in a single reaction volume (paragraph 106 and 136, where the sample is cell free nucleic acid; see also Example 1).  
With regard to claim 23, May teaches a method of claim 20, wherein step (b) comprises performing a barcoding PCR to add a sequencing tag and a sample-specific barcode to obtain a barcoded sequencing library, pooling a plurality of barcoded sequencing libraries and sequencing the pool of barcoded sequencing libraries together in one sequencing lane, and for each library measuring a quantity of each allele at the target loci (p 15, under “DNA sequencing” heading, beginning at paragraph 174).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US PgPub 20140227691; August 2014, an IDS reference) as applied over claims 1-2, 8, 14, 18-23 above and further in view of Liu et al. (Clin Chem, 2002, 48:3, p. 421-427).
With regard to claim 3, Liu teaches a method of claim 1, wherein the cell-free DNA comprises DNA from a transplant (Abstract). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of May to include transplant samples as taught by Lui to arrive at the claimed invention with a reasonable expectation for success.  Lui teaches “To investigate the effects of blood drawing and other preanalytical variables on plasma DNA concentrations, blood samples were also collected from 14 individuals who had not received transplants. The effects of blood sampling by syringe and needle, centrifugation, and time delay in blood processing were studied”.  Liu also teaches “After bone marrow transplantation, the DNA in plasma and serum is predominantly hematopoietic in origin. Apart from the biological implications of this observation, this finding suggests that plasma and serum can be used as alternative materials for the study of postbone marrow transplantation chimerism” (Abstract). Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of May to include transplant samples as taught by Lui to arrive at the claimed invention with a reasonable expectation for success.

Claims 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US PgPub 20140227691; August 2014, an IDS reference) as applied over claims 1-2, 8, 14, 18-23 above and further in view of Oeth et al. (US Patent 8173370; May 2012).
With regard to claim 4, Oeth teaches a method of claim 1, wherein the extracting step comprises size selection to enrich for shorter cell-free DNA (col. 1 lines 58-65; col. 20, lines 45-62, where cell-free DNA is extracted from maternal plasma).  
With regard to claim 5, Oeth teaches a method of claim 1, wherein the primer pairs are each designed to amplify less than about 100 bp of DNA (Fig 3A-3C where templates, lengths and masses are given).  
With regard to claim 6, Oeth teaches a method of claim 1, wherein the primer pairs are each designed to amplify less than about 80 bp of DNA (Fig 3A-3C where templates, lengths and masses are given).  
With regard to claim 7, Oeth teaches a method of claim 1, wherein the primer pairs are each designed to amplify about 65-80 bp of DNA (Fig 3A-3C where templates, lengths and masses are given).  
With regard to claim 8, Oeth teaches a method of claim 1, wherein more than 200 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 9, Oeth teaches a method of claim 1, wherein more than 500 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 10, Oeth teaches a method of claim 1, wherein more than 1000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 11, Oeth teaches a method of claim 1, wherein more than 2,000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 12, Oeth teaches a method of claim 1, wherein more than 5,000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
With regard to claim 13, Oeth teaches a method of claim 1, wherein more than 10,000 target loci are amplified in a single reaction volume (col. 11, lines 55-65; where up to 1000 SNPs are amplified; Example 2, for example, where the genotype was established at multiplex locations).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of May to include the higher level multiplex as taught by Oeth to arrive at the claimed invention with a reasonable expectation for success.  Oeth teaches “Accordingly, multiplexed primer mass extension therefore encompasses [5 or more, 6 or more, 7 or more, 8 or more, 9 or more, 10 or more, 11 or more, 12 or more, 13 or more, 14 or more, 15 or more, 16 or more, 17 or more, 18 or more, 19 or more, 20 or more, 30 or more, 40 or more, 50 or more, 60 or more, 70 or more, 80 or more, 100 or more, 200 or more, 500 or more, 1000 or more, 2000 or more primer mass extension reactions. Multiplexed amplification and primer mass extension reactions also encompass 21, 22, 23, 24, 24, 25, 26, 27, 28, 29, 30, 35, 40, 45, 50, 60, 70, 80, 100, 1000 or more reactions” (col. 17, lines 42 to col. 18, line 2).  Oeth also teaches “The plurality of polymorphisms may include 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 25, 30, 35, 40, 45, 50, 60, 70, 80, 90, 100, 200, 300, 400, 500, 600, 700, 800, 900, 1000 or more polymorphisms. In a related embodiment, the polymorphism is a single nucleotide polymorphism (SNP), insertion/deletion, short tandem repeats (STRs), RFLPs or any other alternate form of a gene, genomic DNA or non-coding region of DNA that occupies the same position on a chromosome” (col. 11, lines 40-47, where the number of loci amplified is taught).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of May to include the higher level multiplex as taught by Oeth to arrive at the claimed invention with a reasonable expectation for success.

Claim 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US PgPub 20140227691; August 2014, an IDS reference) as applied over claims 1-2, 8, 14, 18-23 above.
With regard to claim 9, May teaches a method of claim 1, wherein more than 500 target loci are amplified in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 10, May teaches a method of claim 1, wherein more than 1000 target loci are amplified in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 11, May teaches a method of claim 1, wherein more than 2,000 target loci are amplified in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 12, May teaches a method of claim 1, wherein more than 5,000 target loci are amplified in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
With regard to claim 13, May teaches a method of claim 1, wherein more than 10,000 target loci are amplified in a single reaction volume (paragraph 74 and 76 where many loci can be analyzed using multiple pairs of primers and where reactions can be highly multiplexed).  
Thus, an ordinary practitioner would have recognized that the results optimizable variables of time, product amount and level of multiplex amplification could be adjusted to maximize the desired results.  As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the number of primer sets included was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over May et al. (US PgPub 20140227691; August 2014, an IDS reference) as applied over claims 1-2, 8-14, 18-23 above and further in view of Keller et al. (Am J of Medical Genetics, 2009, 1823-1826).
With regard to claim 15, Keller teaches a method of claim 1, wherein the amplified target loci comprise SNP loci on chromosome 1 (p. 1823, col. 1, where uniparental disomy (UPD) is determined in a genome wide scan which necessarily includes chromosomes 1, 2 and 3).   
With regard to claim 16, Keller teaches a method of claim 1, wherein the amplified target loci comprise SNP loci on chromosome 2 (p. 1823, col. 1, where uniparental disomy (UPD) is determined in a genome wide scan which necessarily includes chromosomes 1, 2 and 3).  
With regard to claim 17, Keller teaches a method of claim 1, wherein the amplified target loci comprise SNP loci on chromosome 3 (p. 1823, col. 1, where uniparental disomy (UPD) is determined in a genome wide scan which necessarily includes chromosomes 1, 2 and 3).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of May to include the sequencing and testing of specific chromosomes as taught by Keller to arrive at the claimed invention with a reasonable expectation for success.  Keller teaches “In the current report, we describe the first case of full paternal isodisomy of chromosome 2 from a population-based sample for which no clinical phenotype was apparent. The focal individual (Twin 1) was a dizygotic twin male. Phenotypic and genomic data for Twin 1, his co-twin sister, and both parents were collected as a part of a genome-wide association study (n ¼ 461 twins plus siblings and 215 parents)” (p. 1823, col. 1).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of May to include the sequencing and testing of specific chromosomes as taught by Keller to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM